Citation Nr: 0504206	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1966 to February 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon.  

Procedural history 

Service connection was granted for PTSD in an August 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (the RO).  A 30 
percent disability rating was assigned.  The assigned 
disability rating was increased to 50 percent in a September 
2001 RO rating decision.  

In March 2002, the RO received the veteran's claim of 
entitlement to TDIU 
(VA Form 21-8940).  That claim was denied in an October 2002 
RO rating decision.  Through his representative at the time, 
he filed a notice of disagreement (NOD) in November 2002.  A 
statement of the case (SOC) was issued by the RO in June 
2003.  In October 2003, the veteran, through his attorney, 
filed a substantive appeal (VA Form 9) as to the TDIU claim 
in which a videoconference hearing before a member of the 
Board was requested.  

The same day, the veteran through his attorney filed a claim 
of entitlement to an increased disability rating for PTSD.  
That claim was denied in a March 2004 RO rating action.  The 
veteran through counsel filed a NOD as to that issue in July 
2004, in which the Decision Review Officer (DRO) process was 
requested.  A SOC signed by a DRO was issued by the RO in 
October 2004.   The same day, the DRO signed a supplemental 
statement of the case (SSOC) which continued to deny the TDIU 
claim.  In December 2004, the veteran through counsel 
perfected an appeal as to the PTSD claim by filing a VA Form 
9.  It was specifically noted that "the veteran requests a 
videoconference hearing".



In January 2005, the appeal was certified to the Board as to 
both the PTSD and TDIU issues.  The claims folder was 
forwarded to the Board.  On January 11, 2005, the Board 
informed the veteran that a videoconference hearing had been 
scheduled to be conducted on February 2, 2005.  Subsequent 
events will be described below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted in the Introduction, the veteran was scheduled to 
present testimony as to his appeal via videoconferencing 
equipment on February 2, 2005.  The undersigned Veterans Law 
Judge was assigned to conduct the scheduled hearing. 

The Board is in receipt of copies of e-mail correspondence 
between the veteran's attorney and the RO, dated January 26, 
2005.  In essence, the attorney requested that the 
videoconference hearing scheduled for February 2, 2005 be 
canceled.  It appears that the attorney believes that the 
veteran is entitled to a DRO hearing on the PTSD issue and 
that a videoconference hearing on the TDIU issue was somehow 
"premature".  Both of these beliefs are incorrect.  

The veteran is not entitled to a DRO hearing at this stage of 
the proceedings.  
As explained in the Introduction, and as the RO indicated in 
the January 26 e-mail exchange, this appeal has been 
perfected and certified to the Board as to both issues.  The 
appeal is now within the jurisdiction of the Board, not the 
RO, and a DRO hearing is not appropriate.  

Moreover, a review of the record does not indicate that a DRO 
hearing was ever requested.  The July 2004 NOD requested the 
DRO "process" but did not specifically request a hearing.  
An August 17, 2004 letter which was signed by the attorney 
asked for the DRO to "consider the evidence and these 
comments" but did not request a DRO hearing.  Subsequent to 
the issuance of the SOC in October 2004, the veteran through 
his attorney specifically asked for a videoconference hearing 
on the PTSD issue in his substantive appeal, as he had on the 
TDIU issue.  In any event, as explained above only a Board 
hearing is currently available.

There remains the matter of what, precisely, the veteran 
wants in the way of a hearing.  He requested a 
videoconference hearing, but he has now withdrawn his 
request.  He now seeks a "local hearing".  Since as 
explained above a DRO hearing is not possible at this stage 
of the appeal, the Board interprets the attorney's e-mail as 
a request for a travel board hearing at the RO.   The veteran 
is clearly entitled to an in-person hearing before a Veterans 
Law Judge in lieu of a videoconference hearing.  See 38 
C.F.R. § 20.700(e) (2004).  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a travel board 
hearing 
at the RO.  The veteran should be notified of the 
date, time 
and place of such a hearing by letter mailed to his 
current 
address of record, with a copy to his attorney.

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



Additional comment

As a final comment, it appears from the January 26 e-mail 
exchange that the veteran's attorney apparently believes that 
because two issues are involved the veteran is entitled to 
two hearings.  This is not correct: there is one appeal 
before the Board, and there will be one hearing before the 
Board.

The attorney stated in December 2004 as follows:  "The issue 
of unemployability has been appealed and, in the interest of 
efficiency and economy of resources,  [sic] would like to 
have that issue combined with the issue of the proper rating 
for PTSD, since both issues are related."  See the VA Form 9 
dated December 13, 2004.  The Board could not agree more.  
Both appealed issues will be addressed at any future Board 
hearing.  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




